         Case 1:21-cv-00987-LPSUNITED
                                 Document  1-2BANKRUPTCY
                                      STATES    Filed 07/02/21
                                                          COURTPage 1 of 2 PageID #: 14
                                               DISTRICT OF DELAWARE

                                           APPEAL TRANSMITTAL SHEET

Case Number:    01-1139                                BK      AP

If AP, related BK case number:   N/A
Title of Order Appealed: Order Cancelling June 24, 2021 Hearing




Docket #:   333236                     Date Entered:   6/22/2021
Item Transmitted:
       Notice of Appeal                            Docket #:    33239         Date Filed:      7/2/2021

       Amended Notice of Appeal                    Docket #:                  Date Filed:

       Cross Appeal                                Docket #:                  Date Filed:

       Motion for Leave to Appeal                  Docket #:                  Date Filed:

       Request for Certification of Direct Appeal Docket #:                   Date Filed:

Appellant/Cross Appellant:                                           Appellee/Cross Appellee

Gary Smolker                                                        W.R. Grace & Co., et al.
16055 Ventura Blvd.
Suite 255
Encino, CA 91436


Counsel for Appellant/Cross Appellant:                               Counsel for Appellee/Cross Appellee:

Pro Se                                                              See Notes




 Filing fee paid?                                                          Yes           No

 IFP application filed by applicant?                                       Yes           No

 Have additional appeals of the same order been filed?                     Yes           No

 *If Yes, has District Court assigned a Civil Action Number?               Yes           No
 Civil Action Number:




(continued on next page)
           Case 1:21-cv-00987-LPS Document 1-2 Filed 07/02/21 Page 2 of 2 PageID #: 15

Notes:     Attorneys for Appellee: Timothy P. Cairns, David W. Carickhoff, Bruce Grohsgal, Curtis A
           Hehn, Daniel K. Hogan, Laura Davis Jones, Kathleen P. Makowski, James E O'Neill,
           Scotta Edelen McFarland, Joseph M Mulvihill




 I hereby certify that all designated items are available electronically through CM/ECF.

                                              /s/Jason Spencer
 Date:   7/2/2021                      by:_____________________________________
                                                    Deputy Clerk

 Bankruptcy Court Appeal (BAP) Number:   21-49
